UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1723


TAWANA JEAN COOPER,

                Plaintiff – Appellant,

          v.

PAMELA A. VAROUXIS, Executrix and Trustee of the Theodore
Varouxis Estate and Trust; JOHN T. FREY, Clerk of the
Circuit Court, Fairfax County, individually and in his
official capacity; NELSON L. KNOTT, Comptroller of the
Circuit Court, Fairfax County Virginia,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:16-cv-00025-CMH-TCB)


Submitted:   October 13, 2016             Decided:   October 17, 2016


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tawana Jean Cooper, Appellant Pro Se. Michael Arthur Sottolano,
CHADWICK WASHINGTON MORIARTY ELMORE & BUNN PC, Glen Allen,
Virginia; Alexander Francuzenko, Philip Corliss Krone, COOK
CRAIG & FRANCUZENKO, PLLC, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tawana       Jean   Cooper     appeals       the    district    court’s     orders

denying      her    complaint    challenging         a    state    court   civil      order

regarding a property issue and denying her postjudgment motions

for    reconsideration         and   to     enter   default       judgment.      We   have

reviewed the record and find no reversible error.                          Accordingly,

we affirm for the reasons stated by the district court. *                          Cooper

v. Varouxis, No. 1:16-cv-00025-CMH-TCB (E.D. Va. filed May 16 &

entered May 17, 2016; June 14 & 17, 2016).                           We dispense with

oral       argument    because       the    facts    and    legal     contentions      are

adequately         presented    in    the    materials      before    this    court     and

argument would not aid the decisional process.

                                                                               AFFIRMED




       *To the extent that Cooper seeks damages because she
believes that the Defendants committed fraud upon the state
court, however, the Rooker-Feldman doctrine does not bar her
claims.   See Great W. Mining & Mineral Co. v. Fox Rothschild
LLP, 615 F.3d 159, 172-73 (3d Cir. 2010) (holding that
Rooker-Feldman doctrine did not deprive district court of
jurisdiction in 42 U.S.C. § 1983 (2012) action alleging that
plaintiff’s losses in state court action resulted from a
conspiracy between the defendants and certain members of the
state judiciary).    Nonetheless, the district court correctly
dismissed those claims for failure to state a claim.



                                              2